DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-15 directed to invention non-elected without traverse.  Accordingly, claims 13-15 have been cancelled.

Response to Arguments
Applicant’s arguments, see current Remarks filed on 05/24/2022, with respect to current claims 1, 3-12 and 16-23 have been fully considered and are persuasive.  As indicated in the previous Final Rejection mailed on 02/25/2022, the previous 103 rejection has been withdrawn. 
The previous claim objections regarding claims 8, 9 and 23 have been considered and are now withdrawn as a result of the current claim amendments.The previous 112(b) claim rejections regarding claims 1, 3-12 and 16-23 have been considered and are now withdrawn as a result of the current claim amendments.


Allowable Subject Matter
Claims 1, 3-12 and 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding amended, independent claim 1, Ogiwara Tsutomu et al. (JP 2016073922A) (hereinafter “Tsutomu”) (see attached English description) is considered the closest prior art.  Specifically, Tsutomu teaches a chemical liquid purification method (see FIGS. 1-2, organic solvent purification apparatus) (see paragraph 5 – “The present invention…sufficiently remove metal impurities in an organic solvent…apparatus for purifying an organic solvent.”) (see paragraph 25) comprising:
a purification step of filtering a liquid to be purified containing an organic solvent by using a filter (see FIG. 1, a filtration means 3 further including filters 5A and 5B) (see paragraph 25 disclosing an organic solvent),
wherein a filter satisfying a condition 1 or a condition 2 in a following test is used as the filter (see FIG. 1, a filtration means 3 further including filters 5A and 5B), and 
testing (see Examples and comparative examples for numerous variations in a sample text experiment) (see paragraphs 44-46) (see Tables 1 and 2 for content of metal impurities measured) (see paragraph 38 – “…the content of metal impurities in the purified organic solvent may be measured…preferable to use an inductively coupled plasma mass spectrometer (ICP-MS) as a detector to calculate the concentration of metal impurities contained in the organic solvent…the amount can be calculated accurately up to 0.1 ppt…for confirming the content of metal impurities in the organic solvent.”) (see paragraphs 45-46 – “Table 1 shows the measurement results of the content of metal impurities in the obtained PGMEA and the number of coating defects.”) (see paragraph 48 – “…able to remove metal impurities in PGMEA to 3 ppt or less.”) (see Tables 1 and 2).
However, Tsutomu does not explicitly teach test:  1,500 ml of a test liquid formed of the organic solvent is brought into contact with the filter for 24 hours under a condition of 23°C, and a content of particles containing at least one kind of metal selected from the group consisting of Fe, Al, Cr, Ni, and Ti in the test liquid after the contact satisfies the condition 1 or the condition 2, condition 1:  in a case where the test liquid contains one kind of particles containing at least one kind of metal selected from the group consisting of Fe, Al, Cr, Ni, and Ti, a content of one kind of the particles in the test liquid is equal to or smaller than 5.0 mass ppm, in a case where the test liquid after the contact contains one kind of ions containing at least one kind of metal selected from the group consisting of Fe, Al, Cr, Ni, and Ti, a content of one kind of the ions in the test liquid is equal to or smaller than 10 mass ppb, and in a case where the test liquid after the contact contains two or more kinds of ions containing at least one kind of metal selected from the group consisting of Fe, Al, Cr, Ni, and Ti, a total content of two or more kinds of the ions in the test liquid is equal to or smaller than 10 mass ppb, condition 2:  in a case where the test liquid contains two or more kinds of particles containing at least one kind of metal selected from the group consisting of Fe, Al, Cr, Ni, and Ti, a total content of two or more kinds of the particles in the test liquid is equal to or smaller than 5.0 mass ppm, wherein in a case where the test liquid after the contact contains one kind of ions containing at least one kind of metal selected from the group consisting of Fe, Al, Cr, Ni, and Ti, a content of one kind of the ions in the test liquid is equal to or smaller than 10 mass ppb, and in a case where the test liquid after the contact contains two or more kinds of ions containing at least one kind of metal selected from the group consisting of Fe, Al, Cr, Ni, and Ti, a total content of two or more kinds of the ions in the test liquid is equal to or smaller than 10 mass ppb, as recited in amended, independent claim 1, and as argued by Applicant on pages 12-16 of the Remarks section mailed on 11/04/2021.
Corresponding dependent claims 3-12 and 16-20 further limit the subject matter of independent claim 1, and thus are also allowable at least for the same reasons as independent claim 1.
Similar analysis applies to amended, independent claims 21, 22 and 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773